Order unanimously affirmed, without costs. Memorandum: For reasons stated in its memorandum decision we agree with Special Term that subdivision (h) of section 349 and subdivision 3 of section 350-d of the General Business Law (added L 1980, chs 345, 346, eff June 19,1980) may not be applied retroactively. Accordingly, the individual causes of action based thereon, alleging injuries arising from plaintiff’s purchase of an automobile prior to the effective date of the provisions, were properly dismissed. (Appeal from order of Supreme Court, Monroe County, Siracuse, J. — dismiss causes of action.) Present — Hancock, Jr., J. P., Callahan, Denman, Boomer and Moule, JJ. [118 Misc 2d 289.]